TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00478-CV



                                 Cynthia Ulett Lynch, Appellant

                                                  v.

                              TRISUN Healthcare, LLC, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 07-638-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee TRISUN Healthcare, LLC, filed a motion to dismiss this appeal for lack of

jurisdiction on the ground that appellant Cynthia Ulett Lynch failed to timely file her notice of

appeal. The trial court entered final judgment on August 10, 2009, and Lynch filed a motion for new

trial on August 19, 2009. Because Lynch filed a motion for new trial, the notice of appeal was due

to be filed November 9, 2009. See Tex. R. App. P. 26.1(a) (party must file notice of appeal within

90 days after judgment signed if party filed motion for new trial). Lynch filed her notice of appeal

May 10, 2010, and she did not file a motion to extend time to file her notice of appeal. Because

Lynch’s notice of appeal was not timely filed, this Court is without jurisdiction over the appeal. See

Tex. R. App. P. 2, 25.1(b), 26.3. Accordingly, we grant TRISUN’s motion and dismiss the appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a).
                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: December 30, 2010




                                               2